        Case 2:20-cv-02214-DDC-JPO Document 12 Filed 07/16/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS


HECTOR BECERRA,                    )
                        Plaintiff, )
    vs.                            )
                                   ) Case No. 2:20-cv-02214
WALMART, INC. d/b/a WALMART        )
NEIGHBORHOOD MARKET #998,          )
                        Defendant. )

                                NOTICE OF SETTLEMENT

         COME NOW Plaintiff Hector Becerra and Defendant Walmart, Inc., by and

through their undersigned counsels, and advise the Court that this matter is resolved. The

parties are cooperating to finalize the settlement paperwork and resolve outstanding liens

and anticipate dismissing this action thereafter.

         Dated: July 16, 2020

         Respectfully submitted by:


ROBB, TAYLOR & O’CONNOR                       KUTAK ROCK, LLP
/s/ Donald T. Taylor                          /s/ Anna M. Berman
                                              Anna M. Berman #24519
Donald T. Taylor #13053                       Isaac W. Straub, #28430
827 Armstrong Ave., Suite 300                 2300 Main Street, Suite 800
Kansas City, KS 66101                         Kansas City, MO 64108
Phone: 913-321-9600                           Phone: (816) 960-0090
Fax: 913-321-0199                             Fax:    (816) 960-0041
dontay@kc.rr.com                              anna.berman@kutakrock.com
ATTORNEY FOR PLAINTIFF                        isaacstraub@kutakrock.com
                                              ATTORNEYS FOR DEFENDANT




4827-3417-1071                                1
